          Case 3:17-cv-00090-MMD-CLB Document 64 Filed 06/08/20 Page 1 of 3



 1   AARON D. FORD
      Attorney General
 2   PETER E. DUNKLEY, Bar No. 11110
     Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
 6
     Attorneys for Defendant
 7   Amber Fryer

 8                             UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   EUGENE COINS, JR.,
                                                       Case No. 3:17-cv-00090-MMD-CLB
11                        Plaintiff,
                                                    MOTION FOR EXTENSION OF TIME
12   v.                                             TO FILE STIPULATION TO DISMISS
                                                            WITH PREJUDICE
13   FRYE, et al.,                                           (First Request)

14                        Defendants.

15           Defendant, Amber Fryer, by and through counsel, Aaron D. Ford, Attorney General

16   of the State of Nevada, and Peter E. Dunkley, Deputy Attorney General, hereby submit

17   this Motion for Extension of Time to File Stipulation to Dismiss with Prejudice (First

18   Request).      This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the

19   following Memorandum of Points and Authorities, and all papers and pleadings on file in

20   this action.

21                         MEMORANDUM OF POINTS AND AUTHORITIES

22   I.      INTRODUCTION AND BACKGROUND

23           A successful settlement conference was conducted on May 5, 2020, with settlement

24   terms placed on the record. See Minutes, ECF No. 60. The Office of the Attorney General

25   (OAG) sent Mr. Coins copies of the settlement documents on May 27, 20201 and it appears

26   that Mr. Coins has not had sufficient time to sign and return the documents. The OAG

27

28          The initial delay was solely the result of an approval process which took longer
             1

     than expected. The OAG does not believe that Mr. Coins is withholding the settlement
     documents.
                                                 1
           Case 3:17-cv-00090-MMD-CLB Document 63
                                               64 Filed 06/05/20
                                                        06/08/20 Page 2 of 3



 1   will schedule a telephone conference with Mr. Coins to discuss the status of the

 2   documents. Accordingly, Defendant respectfully requests a fourteen (14) day extension of

 3   time out from the current deadline of June 5, 2020, making June 19, 2020 the new

 4   deadline to file the Stipulation to Dismiss.

 5   II.      ARGUMENT

 6            Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

 7   follows:

 8                  When an act may or must be done within a specified time, the
                    court may, for good cause, extend the time: (A) with or without
 9                  motion or notice if the court acts, or if a request is made, before
                    the original time or its extension expires; or (B) on motion made
10                  after the time has expired if the party failed to act because of
                    excusable neglect.
11

12   The requested fourteen (14) day extension of time should permit sufficient time for Mr.

13   Coins to sign and return the settlement documents and for the OAG to file the Stipulation

14   to Dismiss with Prejudice.

15            For these reasons, Defendant respectfully requests a fourteen (14) day extension of

16   time from the current deadline to file the Stipulation to Dismiss, with a new deadline to

17   and including Friday, June 19, 2020.

18            DATED this 5th day of June 2020.

19                                            AARON D. FORD
                                              Attorney General
20

21                                            By:       /s/ Peter E. Dunkley
                                                        PETER E. DUNKLEY, Bar No. 11110
22                                                      Deputy Attorney General
23                                                   Attorneys for Defendants

24
     IT IS SO ORDERED:
25

26   __________________________________________
     UNITED STATES MAGISTRATE JUDGE
27

28
              June 8, 2020.
     DATED:__________________
                                                    2
       Case 3:17-cv-00090-MMD-CLB Document 63
                                           64 Filed 06/05/20
                                                    06/08/20 Page 3 of 3



 1                           CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 5th day of June, 2020, I caused to be deposited for mailing a

 4   true and correct copy of the foregoing, MOTION FOR EXTENSION OF TIME TO FILE

 5   STIPULATION TO DISMISS WITH PREJUDICE (First Request), to the following:

 6   Eugene Coins, #87350
     Warm Springs Correctional Center
 7   P.O. Box 7007
     Carson City, NV 89702
 8

 9
                                                   /s/ Caitie Collins
10                                                 An employee of the
                                                   Office of the Attorney General
11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                               3
